DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #15/043,493, filed on 02/12/2021, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-12, 14-17, and 21-30 are pending and have been examined. 

.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims 
Here Applicant's independent claims 1 and 21 are directed to generic claims that include the broad steps of “performs an extrapolation using said first audience information to obtain said second audience information, said extrapolation involving at least one of 1) accounting for a difference in audience size between a selected one of said first addressable asset delivery opportunities and a selected one of second non-addressable asset deliver opportunities, and 2) accounting for a difference in audience composition between said selected one of said selected on of said first addressable asset delivery opportunities and said selected one of said second non-addressable asset delivery opportunities.”  But, while the applicant’s specification describes various ways to achieve such ends in pages 19-22 of the specification, the claim seems to be trying to claim a “genus” of performing the extrapolation using audience size or composition, while describing in the specification various “species,” ranging from various types of data even used for analysis, as well as various techniques used for the various types of data.  The applicant cannot simply claim an entire “genus” that covers such as vast variety of techniques described in the specification (see MPEP § 2161.01 (I)).  Further, many of the techniques do not have sufficient written description to allow one of ordinary skill in the art to perform the steps of the invention.  For example, page 21 describes that “a predictive model may be developed using statistical tools such as CART and neural network analyses.”  Such a description does not give any detail to what such an algorithm or technique would look like or how such a predictive model would be used to analyze the 
Therefore, the applicant’s claims 1-10 and 21-30 rejected because the specification fails the written description requirement to show possession of the claimed invention. The specification does not disclose the computer and algorithm used in sufficient detail to demonstrate that the inventor possessed the invention or provide details sufficient for a person of ordinary skill in the art to reasonably conclude that the inventor is in possession 


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-9, 11-12, 13-17, 21-24, and 26-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering, Patent No. 7,062,510 B1 in view of in view of Emans, et al., Pre-Grant Publication No. 2014/0196081 A1 and in further view of Shah, et al., Pre-Grant Publication No. 2017/0187478 A1.
Regarding Claims 1, 11, and 21, Eldering teaches:
A method (system)… comprising:
providing an addressable asset delivery system processing module for said communications network, said addressable asset processing module associated with an addressable asset delivery system being operative for addressing first addressable assets to audience members in connection with first addressable asset delivery opportunities of said communications network and including a communications processing module for processing communications between a platform of said addressable asset delivery system and user equipment devices of users of said communications network related to said first, addressable asset delivery opportunity (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched to user devices via a platform for connecting with and serving ads to television audiences)
and (for claim 11) first operating a targeting module to receive asset delivery information including, for each delivered asset of multiple delivered assets: 1) audience information concerning classification parameters of an audience that received the delivered asset (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched to user devices via a platform for connecting with and serving ads to television audiences)
and 2) audience engagement information concerning one of levels of interest and conversions for the audience that received the delivered asset device (see Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)
second operating said targeting module to receive an asset delivery request for prospective delivery of a subject asset, said delivery request including one or more subject matter parameters for said subject asset (for claim 11) (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched to user devices via a platform for connecting with and serving ads to television audiences)
third operating said targeting module identifying one or more asset delivery opportunities for said subject asset based on said asset delivery information and said subject matter parameters (for claim 11) (see at least Column 8, lines 25-61 in 
Eldering, however, does not appear to specify:
operating said addressable asset processing module to provide audience information, based on at least in part an said communications, concerning audience composition of second, non-addressable asset delivery opportunities
delivering selected assets in said second, non-addressable asset delivery opportunities based at least in part on said audience information
Emans teaches:
operating said addressable asset processing module to provide audience information, based on at least in part an said communications, concerning audience composition of second, non-addressable asset delivery opportunities and delivering selected assets in said second, non-addressable asset delivery opportunities based at least in part on said audience information  (see at least Figures 7 and 8, [0089]-[0094] and [0099]-[0109] in which non-addressable assets such as available spots for an entire audience in a television show broadcasted to a large scale audience includes the ability to predict characteristics of specific number of audience members and an advertiser is able to request specific ad display times for specific television shows as well as for specific characteristics even for non-addressable assets)

It would be obvious to one of ordinary skill in the art to combine Emans with Eldering because Eldering already teaches a similar type matching and targeting for addressable assets watching a television show, and targeting non-addressable assets would allow for an advertiser to place ads in a more general television program while able to meet their targeting goals.

Eldering and Emans, however, does not appear to specify:
and performs extrapolation involving at least one of accounting for a difference in audience size between a selected one of said first, addressable asset delivery opportunities and a selected one of said second non-addressable asset delivery opportunities, and accounting for a difference in audience composition between said selected one of said first, addressable asset delivery opportunities and said selected one of said second, non-addressable asset delivery opportunities
Shah teaches:
and performs extrapolation involving at least one of accounting for a difference in audience size between a selected one of said first, addressable asset delivery opportunities and a selected one of said second non-addressable asset delivery opportunities, and accounting for a difference in audience composition between said selected one of said first, addressable asset delivery opportunities and said selected one of said second, non-addressable asset delivery opportunities (see [0002]-[0003] in which the sample audience data is extrapolated to estimate whole audience characteristics and used to identify targeting populations)
It would be obvious to one of ordinary skill in the art to combine Shah with Eldering and Emans because Eldering already teaches matching and targeting for addressable assets watching a television show and Emans teaches targeting of non-addressable audiences, and extrapolating the known data to estimate a larger audience and its characteristics based on the known data would allow for larger audience targeting without the need for known data on the entire population.
**The Examiner notes that Shah is being used specifically to show an extrapolating technique using data from one audience to estimate a larger audience using audience size.  Emans has already been shown to teach non-addressable asset delivery opportunities, and the claims do not show any detail as to how the extrapolating from the addressable asset audiences would lead to an identification that is particular to non-addressable asset deliver opportunities following the extrapolation.  As written, the fact that the delivered audiences are non-addressable since absent any further detail as to how the non-addressable audiences that are the basis for the extrapolation are even identified or used the fact that the second audience is non-addressable would seem arbitrary. **

Regarding Claims 2 and 22, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 1
Emans further teaches:
providing a non-addressable module for matching asset delivery requests to said
second, non-addressable asset delivery opportunities (see at least Figures 7 and 8, [0089]-[0094] and [0099]-[0109])
first operating said non-addressable targeting module to receive at least a portion of said audience information concerning said second, non-addressable asset delivery opportunities and to receive a first asset delivery request specifying targeting parameters for a non-addressable asset for potential placement in at least a selected one of said second, non-addressable asset delivery opportunities (see at least Figures 7 and 8, [0089]-[0094] and [0099]-[0109])
second operating said non-addressable targeting module for comparing said targeting parameters for said non-addressable asset to said portion of said audience information concerning said second, non-addressable asset delivery opportunities to select one or more of said second, non-addressable asset delivery opportunities responsive to said first asset delivery request (see at least Figures 7 and 8, [0089]-[0094] and [0099]-[0109])
It would be obvious to one of ordinary skill in the art to combine Emans with Eldering and Shah because Eldering already teaches a similar type matching and targeting for addressable assets watching a television show, but the system could easily adapted, since it already allows an advertiser to place ads in a specific television program, to make the assets non-addressable by simply providing breakdowns of general audience data and show ads to the entire audience.

Regarding Claims 3 and 23, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 1…
Eldering further teaches:
wherein said audience information is based on communications between said platform of said addressable asset delivery system and said user devices, each said communication relating to characterizing a current audience of a given user equipment device (see Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)

Regarding Claims 4 and 24, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 3…
Eldering further teaches:
wherein said audience information reflects one or more classification parameters of said current audience (see Column 6, lines 1-25, Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)


Regarding Claims 6 and 26, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 3…
Emans further teaches:
wherein said audience information identifies an asset delivered to said current audience (see at least [0080])
It would be obvious to one of ordinary skill in the art to combine Emans with Eldering because Eldering already teaches managing a campaign for an advertiser, and using current audience impression information would allow advertisers and the system to optimize the campaign or use the data for further campaigns.

Regarding Claims 7 and 27, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 3…
Eldering further teaches:
wherein said audience information reflects a suitability of a potential asset for delivery to said current audience (see Column 5, lines 31-38 and Column 6, lines 5-20)

Regarding Claims 8 and 28, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 1…
Eldering further teaches:
wherein said audience information includes level of interest information for audiences of said first, addressable assets (see at least Column 6, lines 1-5, Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)

Regarding Claims 9 and 29, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 1…
Eldering further teaches:
wherein said audience information includes conversion information for audiences of said first, addressable assets (see Column 4, line 60-Column 5, line 24)


Regarding Claim 12, the combination of Elderin, Emans, and Shah teaches:
the method of Claim 11
Eldering further teaches:
wherein a first asset of said multiple delivered assets had first targeting parameters defining a targeted audience for delivery of said first asset (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched to user devices via a platform for connecting with and serving ads to television audiences)
said targeting module is operative for determining engagement parameters for said first asset based on said engagement information, said engagement parameters defining an engaged audience for said first asset different than said targeted audience (see Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)
identifying said one or more asset delivery opportunities based on said engagement parameters device (see Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)


Regarding Claim 14, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 11
Eldering further teaches:
wherein said first receiving comprises obtaining information from an addressable asset delivery opportunity system (see Column 9, lines 23-41)

Regarding Claim 15, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 11
Eldering further teaches:
wherein said first receiving comprises obtaining product purchase information for the audience that received the delivered asset (see Column 4, line 60-Column 5, line 24 and Column 6, lines 1-25)

Regarding Claim 16, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 11
Eldering further teaches:
wherein said subject matter parameters define a target audience for said subject asset (see Column 6, lines 1-25)

Regarding Claim 17, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 11
Eldering further teaches:
wherein said subject matter parameters define an identity or characteristic of goods or services promoted by said subject asset (see Column 6, lines 5-20)

Claims 5 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering, Patent No. 7,062,510 B1 in view of in view of Emans, et al., Pre-Grant Publication No. 2014/0196081 A1 and in further view of Shah, et al., Pre-grant Publication No. 2017/0187478 A1 and in further view of Boulet, et al., Pre-Grant Publication No. 2006/0287915 A1.
Regarding Claims 5 and 25, the combination of Eldering, Emans, and Shah teaches:
the method of Claim 3…
Eldering, Emans, and Shah, however, does not appear to specify:
wherein said audience information identifies a bandwidth segment delivered to said current audience 
Boulet teaches:
wherein said audience information identifies a bandwidth segment delivered to said current audience (see [0269]) 
It would be obvious to one of ordinary skill in the art to combine Boulet with Eldering,  Emans, and Shah because Eldering already teaches gathering and inferring other user characteristic data including what they view and how they interact with the network programming, and bandwidth considerations would allow for deciding who to target an ad to and when to simply buy the entire daypart for the program.

Claims 10 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering, Patent No. 7,062,510 B1 in view of in view of Emans, et al., Pre-Grant Publication No. 2014/0196081 A1 and in further view of Shah, et al., Pre-Grant Publication No. 2017/0187478 A1 and in further view of Cooper, et al., Pre-Grant Publication N0. 2007/0220575 A1.
Regarding Claims 10 and 30, the combination of Eldering, Emans, and Shah 
the method of Claim 1…
Eldering, Emans, and Shah, however, does not appear to specify:
wherein said audience information includes, for one or more targeted users of one of said first addressable assets, network usage information obtained by tracking network usage of said targeted users separate from said one or more said first addressable assets
Cooper teaches:
wherein said audience information includes, for one or more targeted users of one of said first addressable assets, network usage information obtained by tracking network usage of said targeted users separate from said one or more said first addressable assets (see at least [0427])
It would be obvious to one of ordinary skill in the art to combine Cooper with Eldering,   Emans, and Shah because Eldering already teaches gathering and inferring other user characteristic data including what they view and how they interact with the network programming, and network usage tracking would be another useful data point for targeting.


Response to Arguments
Regarding the rejections under 35 USC § 112, 1st paragraph 
Regarding the Affidavit:
The examiner has reviewed the affidavit and it is not persuasive.  First of all, the inventor states in paragraph 9 that “no one has ever thought before the present invention to use measurements from an addressable advertising system to estimate audiences for non-addressable spots.”  However, in paragraph 10, the inventor would seem to contradict himself in saying that “one skilled in the art would immediately understand that many conventional algorithms as well as standard and straightforward statistical methods exist 
Also, in paragraph 10, it is described that one could arrive at a non-addressable asset delivery opportunity determination like “we expect the estimated spot to have a 20% larger audience that is 15% more female than the measured spot,” but there is no explanation of how you would arrive at that detailed analysis only from addressable asset delivery data.

Regarding the applicant’s argument that “both audience measurement information…and ratings information is available so that correlations can be made to obtain measured audience information”: the specification has sufficient support:
The claims do not even mention rating information.  Further. What correlations would take place?  Correlating which part of the data to which? 

Regarding the applicant’s argument that “nobody had ever thought before the present invention to use measurements form an addressable advertising system to estimate audiences for non-addressable spots”:
The examiner points out the same as with the affidavit.   The applicant’s arguments also states that one of ordinary skill in the art could easily perform the invention using only 

More importantly, the applicant seems to miss the crux of the 112 1st rejection.  There seems to be a big gap in the steps needed to perform the invention in what is described as “performs an extrapolation using said first audience information to obtain second audience information.”  Specifically, how do you select the second audience information? Is this what is referred to in the first paragraph of page 1 of the specification? It is not clear?  Further, simply by selecting a second audience, how would you then arrive, per the affidavit, at a result such as “we expect the estimated spot to have a 20% larger audience that is 15% more female than the measured spot.”  Even in a normal extrapolation using the same type of data, such as let’s say exit poll voting data for a population of  county, we could continue the known trend of existing data in doing the extrapolation.  So, we could say, well in our three exit polls of 1000 people our st paragraph rejection was given.  
Therefore, the applicant’s arguments are not persuasive and the rejection has been sustained.

  
Regarding the rejections under 35 USC § 103 
Regarding the applicant’s argument that the references are not combinable:
The examiner points out that the claims do not specify any kind of process for taking addressable asset information and then targeting non-addressable assets accordingly.  Instead the claims are extremely broad, and state only that the targeting of non-addressable assets is done by “perform(ing) an extrapolation using said first audience information to obtain second audience information, said extrapolation involving at least one of accounting for a difference in audience size…and accounting for a difference in audience composition.”  But, the claims are absent any details on how such an “extrapolation” could be performed.  Therefore, the audience size and composition information of Eldering could easily be used for the targeting of non-addressable assets as described in Emans.  Further, “in many situations there is neither a motivation or evident lack of motivation to make a modification articulated in cited references.  
"It must be presumed that the artisan knows something about the art apart from what the references disclose. In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).  The problem cannot be approached on the basis that artisans would only know what they read in references; such artisans must be presumed to know something about the art apart from what the references disclose. In re Jacoby.  Also, the conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint of suggestion a particular reference. In re Bozek, 416 F.2d 1385, USPQ 545 (CCPA 1969).  And, every reference relies to some extent on knowledge or persons skilled in the art to complement that which is disclosed therein. In re Bode, 550 F.2d 656, USPQ 12 (CCPA 1977)."
Regarding the applicant’s argument on page 13 of the response that Emans does not teach using addressable asset delivery data to identify and deliver assets in a non-addressible ADO:
rd party viewership from viewership source 102, as illustrated in Figure 1.  That data is then used in at least [0038] and [0087] to project audience size and impression availability, audience demographics, and other data for the current non-addressable asset opportunity for the advertiser using the interface.  Therefore, the addressable asset information from the set-top boxes is used to project the data for the non-addressable asset opportunity, such as placing an ad on a particular television show on a particular channel across the viewership spectrum. 
The other arguments have been considered, but are not persuasive in light of the new prior art reference cited in the updated rejection necessitated by the applicant’s amendments to the claims.
Therefore, the arguments are not persuasive and the rejection is sustained.



Conclusion
The following prior art references were not relied upon in this Office Action but are considered pertinent to the applicant’s invention:
Sharma, et al., Patent No. 9,161,084 B1- uses extrapolation to estimate actual impressions for a larger audience based on a smaller sample in a campaign
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682